Hill, C. J.
1. Under the evidence and the prisoner’s statement at the trial, the law of murder, of voluntary manslaughter, and of justifiable homicide in self-defense, and the sections of the code applicable to these subjects, were clearly submitted to the jury. Neither grade of involuntary manslaughter was in issue, either under the evidence or the statement of the accused, and the trial judge properly omitted any instruction on that subject.
2. No error of law appears, and the verdict is supported by the evidence for the State. Jtidgment affirmed.